           Case 1:16-cv-10666-JGD Document 118 Filed 04/12/19 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


JOHN AMIRAULT,                       )
                                     )
                 Plaintiff,          )
       v.                            )              CIVIL ACTION
                                     )              NO. 16-10158-JGD
CITY OF MALDEN,                      )
                                     )
                 Defendant.          )


                              SETTLEMENT ORDER OF DISMISSAL

DEIN, U.S.M.J.

       The Court having been advised on April 12, 2019 that the above-entitled action has been

settled;

       IT IS ORDERED that this action is hereby dismissed without costs and without prejudice

to the right of any party, upon good cause shown, to reopen the action within thirty (30) days if

settlement is not consummated.

                                                    BY THE COURT,


                                                    / s / Jolyne D’Ambrosio
                                                    By: Deputy Clerk
DATED: April 12, 2019
